At the January, 1924, term of the circuit court of Mobile county the grand jury returned two indictments against this appellant. By agreement, the two cases were tried together, and the jury found the defendant guilty in both cases, assessing fines in each case, to which the court added hard labor for the county. From the judgments of conviction the defendant appealed to this court. Upon consideration of one of these appeals (John Goodman v. State, 102 So. 486,1 1 Div. 588), this court reversed the judgment of conviction and remanded the cause because of error of the court upon its rulings on the admission of testimony (Goodman v. State, 102 So. 4861). The points of decision upon this appeal of necessity are the same as in the other case, supra. It therefore appears there is nothing to do but to reverse the judgment of conviction appealed from in this case, upon the authority of Goodman v. State (Ala.App.) 102 So. 486.1 Reversed and remanded:
1 Ante, p. 392. *Page 680